Citation Nr: 1125083	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  00-18 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hand condition, to include as secondary to the Veteran's service-connected right shoulder disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and nervous condition, to include as secondary to the Veteran's service-connected head trauma.

3.  Entitlement to service connection for tinnitus, to include as secondary to the Veteran's service-connected head trauma.

4.  Entitlement to an initial rating in excess of 10 percent for complex partial seizures due to head trauma.

5.  Entitlement to an evaluation in excess of 20 percent disabling for complex partial seizures due to head trauma, for the period beginning June 2, 2004.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1985.  Further, the record reflects he had additional service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico

This case was previously before the Board in March 2003, September 2003, and June 2008.  

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and nervous condition, to include as secondary to the Veteran's service-connected head trauma, was initially characterized as two issues.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran. More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  As such, the Board finds that the Veteran's psychiatric conditions are properly characterized as one issue.

The issues of entitlement to service connection for a right hand condition, to include as secondary to the Veteran's service-connected right shoulder disability; entitlement to service connection for an acquired psychiatric disorder, to include depression and nervous condition, to include as secondary to the Veteran's service-connected head trauma; entitlement to service connection for tinnitus, to include as secondary to the Veteran's service-connected head trauma; entitlement to an evaluation in excess of 20 percent disabling for complex partial seizures due to head trauma, for the period beginning June 2, 2004; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since June 30, 1999, the Veteran's complex partial seizures due to head trauma manifested, on average, 1 to 2 seizures a week and 1 major seizure in the prior two years.

2.  During the period prior to June 2, 2004, the preponderance of the evidence shows that the Veteran's seizure disorder did not manifest 2 major seizures in a year or 5 to 8 seizures weekly.


CONCLUSION OF LAW

Since June 30, 1999, the criteria for an initial rating of 20 percent for complex partial seizures due to head trauma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124a, Diagnostic Codes 8911 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's seizure disorder claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records that are relevant to the claim and period on appeal from Hospital General Menonita, and Drs. F.V.R., E.C.M., R.C.R., M.V., L.M.T., and M.J.B.  The appellant was afforded a VA medical examination in May 2003.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent disabling for complex partial seizures due to head trauma.

The Veteran's seizure disorder is rated under Diagnostic Code 8999-8911.  The first four digits of that diagnostic code indicate that the schedule for epilepsies lists no rating criteria that exactly match the Veteran's disability, so that the criteria for an analogous rating were used.  38 C.F.R. § 4.20 (2010).  The second part of that code indicates that Diagnostic Code 8911, which governs epilepsy, petit mal, was used by analogy to rate the Veteran's seizure disorder.

Under Diagnostic Code 8911, a 10 percent evaluation is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  A 20 percent evaluation is assigned for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  Id.  A 40 percent evaluation is warranted for at least 1 major seizure in the last 6 months or 2 in the year or averaging at least 5 to 8 minor seizures weekly.  Id.  An 80 percent evaluation is warranted for averaging at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly.  Id.  A 100 percent evaluation is assigned for an average of at least 1 major seizure per month over the last year.  Id.

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Notes (1) and (2).  Where continuous medication is required to control the epilepsy, 10 percent is the minimum evaluation.

In November 2002 a private neurological evaluation indicated that the Veteran has a history of head trauma while on active duty.  The physician noted that the Veteran had multiple symptoms (dizzy spells, visual and sensory disturbance) that began after motor vehicle accident in 1985.  

The Veteran was afforded a VA Compensation and Pension (C&P) neurological examination in May 2003.  The examiner indicated that the Veteran was treated by VA neurology in November 2001 complaining of dizziness during one episode of left eye tunnel vision and deafness in the right ear.  The Veteran was noted to have right hemifacial numbness for four hours thereafter.  The Veteran had a normal electroencephalogram (EEG) and computed tomography (CT) scan of the brain.  Noninvasive cerebrovascular studies were negative.  Magnetic Resonance Imaging (MRI) scan was within normal limits.  The Veteran reported that he was given Dilantin between 1985 and 1986.  At that time he complained of dizziness, headaches, and memory loss.  Review of the records regarding that period revealed that the Veteran had a normal EEG of the brain but was treated with Dilantin, which provided some improvement for the dizzy spells.  The Veteran was diagnosed with cerebral dysrhythmia.  The Veteran was found to be normal on neurological examination in July 1985.  

At that time, the Veteran was treated with testosterone intramuscular injection every two weeks, methyl salicylate with menthol ointment, sulindac, gabapentin, paroxetine, buspirone, and divalproex.

Physical examination revealed the Veteran to be well dressed and well groomed, clean, polite, responsive, and cooperative during the interview and examination.  His gait and speech were normal without aphasia or dysarthria.  There was no agnosia or apraxia.  Mental status examination was normal on thought, affect, behavior, mood, judgment, reasoning, memory, and orientation.  Pupils were normal, equal, reactive to light, and there was no nystagmus, no extraocular muscle paresis, and no ptosis.  There was no facial, palatal or tougue weakness.  Shoulder shrug and finger rub tests were normal bilaterally.  Motor examination revealed no paresis or postural drift of the upper extremities.  The Veteran had good grip and pincer grasp function.  There was no atrophy, normal tone of the upper extremities.  The cerebellar examination showed normal finger to nose test and rapid alternating motion and normal finger tap test.  There was no truncal or gait ataxia, dysmetria or dysdiadochokinesia.  Parietal testing revealed no graphesthesia or stereoagnosia.  The extension phenomenon was normal.  Sensory examination was normal.  The Veteran was diagnosed with complex partial seizure by description.

In September 2001 the Veteran reported that he had 1 to 2 seizures per week and to have fewer seizures with medication.  In August 2002 the Veteran was noted to complain of continuing to have seizure episodes but with decreased frequency (1 to 2 per week).  In November 2002 the Veteran denied a recent history of seizures.  In December 2002 the Veteran underwent a neurological consulation.  It was noted that increased Depakote use caused the development of increased sudden extremities movement and starting episodes.  The Veteran was prescribed Gabapentin.

In December 2002 the Veteran reported that his seizures had decreased to 1 to 2 per week.  In March 2003 the Veteran reported that he had a seizure two weeks prior with loss of consciousness for approximately 1 minute without clonus.  In May 2003 the Veteran reported no recent history of seizures.  In June 2003 the Veteran indicated that he had his previous seizure two months prior with involuntary movements at extremities during night while sleeping.  In January 2004 the Veteran reported an average of less than 1 episode per month. 

The Board finds that entitlement to an initial evaluation of 20 percent disabling is warranted for complex partial seizures due to head trauma.  During the period prior to June 2, 2004, the Veteran's complex partial seizures due to head trauma disorder manifested, on average 1 to 2 seizures a week.  In addition, in March 2003 the Veteran reported that he had a seizure two weeks prior with loss of consciousness for approximately 1 minute without clonus, which affording the Veteran the benefit of the doubt represented a major seizure due to the loss of consciousness.  However, during the period prior to June 2, 2004, the Veteran's seizure disorder did not manifest 2 major seizures in a year or 5 to 8 seizures weekly.  As such, the Board entitlement to an initial evaluation of 20 percent disabling, and no higher, for complex partial seizures due to head trauma, is granted.

Lastly, in exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2010).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's complex partial seizures due to head trauma disability.  There is evidence that prior to June 2, 2004, the Veteran's complex partial seizures due to head trauma disability was productive functional impairment, which are contemplated by the rating presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

For the period from June 30, 1999, to June 1, 2004, an initial evaluation of 20 percent disabling, and no higher, for complex partial seizures due to head trauma, is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for a right hand condition, to include as secondary to the Veteran's service-connected right shoulder disability; entitlement to service connection for an acquired psychiatric disorder, to include depression and nervous condition, to include as secondary to the Veteran's service-connected head trauma; entitlement to service connection for tinnitus, to include as secondary to the Veteran's service-connected head trauma; entitlement to an evaluation in excess of 20 percent disabling for complex partial seizures due to head trauma, for the period beginning June 2, 2004; and entitlement to a TDIU.

The Board notes that the Veteran receives consistent care from the VA Medical Center in San Juan, Puerto Rico.  The most recent medical records associated with the claims file are dated in January 2008, more than three years ago.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (2010); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain VA clinical records pertaining to Veteran's treatment that are dated since January 2008.

The Veteran is entitled to a VA medical examination based upon a review of the evidence of record.  38 C.F.R. § 3.159(c)(4).  If any additional treatment records are obtained and associated with the claims file on remand, addendums to the August 2008 hand, psychiatric, and ear C&P examinations should be obtained.

The record indicates that the Veteran was last afforded a VA C&P neurological examination regarding his claim of entitlement to a higher evaluation for complex partial seizures due to head trauma in May 2005.  In light of the state of the record, the Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment so that the medical evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  It is the Board's opinion that such an examination is necessary before an appellate decision on the merits of his claim is issued.

In August 2008 the Veteran was afforded a VA C&P examination regarding his claim of entitlement to service connection for tinnitus.  After examination the Veteran was diagnosed with tinnitus by the Veteran's history.  However, no opinion was rendered regarding the etiology of the Veteran's tinnitus.  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.

Because the outcome of the Veteran's appeal regarding his claims of entitlement to service connection for a right hand condition; entitlement to service connection for an acquired psychiatric disorder, to include depression and nervous condition; entitlement to service connection for tinnitus; and entitlement to an evaluation in excess of 20 percent disabling for complex partial seizures due to head trauma, for the period beginning June 2, 2004, may impact upon the outcome of the Veteran's claim of entitlement to a TDIU, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU until the issues of entitlement to service connection for a right hand condition; entitlement to service connection for an acquired psychiatric disorder, to include depression and nervous condition; entitlement to service connection for tinnitus; and entitlement to an evaluation in excess of 20 percent disabling for complex partial seizures due to head trauma, for the period beginning June 2, 2004, are resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA treatment records pertaining to the Veteran that are dated since January 2008.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, send the Veteran's claims folder to the examiner who conducted the August 2008 VA hand examination, or if the examiner is no longer available, a suitable replacement, to request that an addendum to the report be prepared explaining the assessment regarding whether the Veteran has a right hand condition that is at least as likely as not related to or had its onset in service, and if not, whether it is at least as likely as not secondary to or aggravated by the Veteran's service-connected right shoulder disability.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner, who must consider the Veteran's lay report regarding the onset of the disability.  The rationale for any opinion expressed should be provided in a legible report.

3.  Thereafter, send the Veteran's claims folder to the examiner who conducted the August 2008 VA psychiatric examination, or if the examiner is no longer available, a suitable replacement, to request that an addendum to the report be prepared explaining the assessment regarding whether the Veteran has a psychiatric disability that is at least as likely as not related to or had its onset in service, and if not, whether it is at least as likely as not secondary to or aggravated by the Veteran's service-connected head trauma.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner, who must consider the Veteran's lay report regarding the onset of the disability.  The rationale for any opinion expressed should be provided in a legible report.

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any residuals tinnitus found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report of tinnitus and the reports of prior examinations, including the audiology and ear examinations dated in August 2008, and opine as to whether it is at least as likely as not that any tinnitus found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any tinnitus found to be present is secondary to or aggravated by the service-connected head trauma.  In offering this impression, the examiner must acknowledge and discuss the Veteran's lay report regarding the onset of the disability.  The rationale for all opinions expressed should be provided in a legible report.

5.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the extent and severity of his complex partial seizures due to head trauma disability.  The claims file must be made available to the examiner.  All necessary tests should be conducted.  The examiner must report the nature, frequency and severity of the Veteran's seizures.  Thereafter, the examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, alone or together, render him unable to secure or follow a substantially gainful occupation.  All findings and conclusions should be set forth in a legible report.

6.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


